Citation Nr: 1200739	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  99-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include hallux valgus and pes planus.

2.  Entitlement to service connection for a stomach disorder, to include as secondary to medications required for service-connected disabilities.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected dorsolumbar shell fragment wound (SFW) scar.

5.  Entitlement to an effective date prior to April 15, 1998, for the assignment of a 10 percent disability rating for a dorsolumbar SFW scar.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.  The Veteran had service in the Republic of Vietnam and is the recipient of the Purple Heart Medal for his service in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 1998, September 2001, and May 2005, of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2003, the issues of entitlement to a disability rating in excess of 10 percent for a dorsolumbar SFW scar and entitlement to an effective date prior to April 15, 1998, for the assignment of a 10 percent disability rating for a dorsolumbar SFW scar, came before the Board.  At that time, the Board determined that further evidentiary development was necessary prior to the adjudication of the claims.  Thereafter, all of the Veteran's claims came before the Board in July 2009.  Again, the Board remanded the claims at that time for further evidentiary development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Appropriate development having been accomplished, the claims are returned to the Board for adjudication.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  He has declined the option of testifying at a personal hearing.

The Board notes that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, the record before the Board indicates that the Veteran is already in receipt of a total disability rating.  As such, this will not be addressed further by the Board. 


FINDINGS OF FACT

1.  The Veteran served in combat in the Republic of Vietnam and is the recipient of the Purple Heart Medal.

2.  The evidence of record clearly and unmistakably demonstrates that the Veteran's pes planus pre-existed his active military service.

3.  The evidence of record does not clearly and unmistakably demonstrate that the Veteran's pre-existing pes planus was not aggravated beyond the natural progression of the disease by active duty military service.

4.  The preponderance of the evidence supports a finding that the Veteran currently suffers from a stomach disability that is secondary to the medications required for his service-connected disabilities.

5.  The preponderance of the evidence is against a finding that the Veteran currently suffers from Hepatitis C as a result of a disease or injury in active duty service.

6.  The service-connected dorsolumbar SFW scar is approximately four centimeters by one centimeter; it is shown to be tender on examination, but it does not limit motion or result in loss of function; and there is no evidence of skin ulceration or breakdown over the scar.

7.  The competent medical evidence does not show that the Veteran's service-connected dorsolumbar SFW scar is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

8.  The evidence of record demonstrates that the Veteran was not entitled to an effective date prior to April 15, 1998, for the assignment of a 10 percent disability rating for a dorsolumbar SFW scar.


CONCLUSIONS OF LAW

1.  The Veteran's current pes planus was aggravated by his military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  A stomach disability is secondary to medications required for service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

3.  Hepatitis C was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2011).

4.  The criteria for an evaluation in excess of 10 percent for a dorsolumbar SFW scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2011). 

5.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011). 

6.  An effective date prior to April 15, 1998, for an increased disability rating of 10 percent for a dorsolumbar SFW scar, is not warranted.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to service connection for a bilateral foot disability and a stomach disability, these claims have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

No VCAA notice is necessary with regard to the Veteran's earlier effective date claim because, as is more thoroughly explained below, the outcome of this claim depends exclusively on documents, which are already contained in the Veteran's claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].

With respect to the Veteran's remaining claims of entitlement to service connection for Hepatitis C and entitlement to a disability rating in excess of 10 percent for a dorsolumbar scar, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the claims, letters dated in April 2001, May 2001, June 2004, June 2006, and October 2009 were issued to the Veteran.  VA has satisfied all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.159(b)(1) (2011).  Although not all of the aforementioned letters were sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claims were readjudicated, and additional supplemental statements of the case were provided to the Veteran in November 2002, October 2006, October 2007, and April 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The notice letters dated in June 2006 and October 2009 also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial. 

The first and third elements were met by the June 2004 and October 2009 notice letters.  They informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disabilities.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, X-rays and examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted numerous statements with respect to his service-connected scar.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores.  The Board notes that the Veteran received a statement of the case in June 1999 and supplemental statements of the case in November 2002, October 2006, October 2007, and April 2011 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated communications from the RO and the Appeals Management Center (AMC) describing the Ratings Schedule and applying the pertinent provisions to his claim.  The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.


The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With respect to the Veteran's claim of entitlement to service connection for Hepatitis C, while there is evidence that he currently suffers from this condition, review of the Veteran's service treatment records is completely negative for any indication that he suffered from this condition in service or that he was exposed to any relevant risk factors.  Furthermore, the Veteran was not diagnosed with Hepatitis C until 1992.  There is also no credible indication in the claims file that the currently diagnosed Hepatitis C is related to the Veteran's time in military service.  Based upon this information, the Board finds that an examination for Hepatitis C is not necessary.  Id.

With respect to the Veteran's claim of entitlement to an increased disability rating for his dorsolumbar SFW scar, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

During the course of the appeal, the Veteran was provided with appropriate VA examinations for his dorsolumbar SFW scar in December 1998, November 2000, October 2004, January 2005, January 2006, and March 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected scar since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its October 2003 and July 2009 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC provided the Veteran with appropriate VCAA notice, issued a statement of the case for the Veteran's claim for a foot disability, and afforded the Veteran with multiple VA examinations.  The AMC later issued supplemental statements of the case in October 2006 and April 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.
II.  Service Connection

At the outset, the Board notes that the Veteran's claims of entitlement to service connection for a bilateral foot disability and Hepatitis C were developed as requiring new and material evidence to be reopened.  Upon thorough review of the Veteran's claims file, the Board has determined that this is not the case, and these claims will be considered on the merits.  The Veteran filed his original claims of entitlement to service connection for a bilateral foot disability and Hepatitis C in April 1998.  In December 1998, the RO denied the Veteran's claims.  This determination became final in December 1999.

The Board notes that Section 7 of the VCAA provides that if a claim that was denied as not well-grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA "as if the denial or dismissal had not been made," provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1343-44 (Fed. Cir. 2003).  If there was a request made by the claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002. 

In the present case, following the enactment of the VCAA, the Veteran filed new claims of entitlement to service connection for a bilateral foot disability and Hepatitis C in December 2000.  Pursuant to the enactment of the VCAA, a September 2001 rating action again denied the Veteran's claims on the merits.  Id.  Thereafter, the Veteran submitted a notice of disagreement with this determination in May 2002, and timely perfected his appeal in October 2006.  Thus, these claims will be considered on the merits.

Relevant Law and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  This provision, however, does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

A.  Bilateral Foot Disability

The Veteran contends that he currently suffers from a bilateral foot disability, to include hallux valgus and pes planus.  Specifically, he claims that he suffered from bilateral foot disabilities prior to his entry into military service, and that these disabilities were aggravated beyond their natural progression by jumping out of helicopters, running with heavy equipment, and poor-fitting boots.  The Board concurs.

Presumption of Soundness

For reasons expressed immediately below, the Board finds that the evidence of record establishes that the Veteran had pes planus that pre-existed his military service.

Prior to his entry into active service in May 1967, the Veteran was afforded a service entrance examination.  Critically, the Veteran's pes planus was indicated on this examination report.  See Service Entrance Examination Report, Standard Form 88, May 23, 1967.

Given the notation of pes planus at the Veteran's enlistment examination, the presumption of soundness does not operate in the present case.  Consequently, the relevant inquiry is whether the Veteran's pes planus was aggravated, rather than incurred in, active duty service.

Aggravation

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  For the reasons stated below, the Board finds that the evidence shows that the Veteran's pre-existing pes planus was aggravated by his military service.

With respect to the crucial question of whether the Veteran's pre-existing pes planus was aggravated during service, review of his service treatment records indicates that he did not seek treatment for his feet during his time in military service.  In fact, the Veteran's April 1970 discharge examination report noted his feet to be normal.  See SF 88, Service Discharge Examination Report, April 20, 1970.

Private treatment records dated in February 1984 indicated the Veteran initially sought treatment for his feet in November 1983.  At that time, he reported that he wished to have corns removed from the 4th interspace of both feet.  He was scheduled for surgery for hammertoes and corn removal in March 1984.  See Private Treatment Record, Unidentified Physician, February 8, 1984.

The Veteran was later seen in the VA Podiatric Clinic in July 1999.  At that time, he complained of painful heels for several months prior.  The VA examiner's impression was bilateral pes planus, bilateral calcaneal spurs, and hallux valgus.  See VA Treatment Record, July 20, 1999.  In September 1999, the Veteran had a follow-up appointment at the VA Podiatric Clinic.  At that time, the VA examiner noted some improvement, but the Veteran's complaints of pain continued.  The impression was bilateral calcaneal spurs, bilateral metatarsalgia, and pes planus.  See VA Treatment Record, September 15, 1999.  The Veteran continued to seek VA treatment in March 2004, with the same complaints as in 1999.  See VA Treatment Record, March 12, 2004.

In support of his claim, the Veteran submitted a buddy statement from H.H., who served with the Veteran.  Mr. H.H. stated that he remembered the Veteran having foot surgery in service and that he could not wear combat boots.  See Buddy Statement of H.H., May 9, 2002.

The Veteran was afforded a VA feet examination in November 2010.  At that time, the Veteran stated that he had always had flat feet and that upon entry into active duty, he had some corns and calluses trimmed from his feet to prepare himself for service.  The Veteran further stated that this condition was exacerbated during active duty due to repeated jumps from helicopters in landing zones, running with heavy equipment, and poor-fitting footwear.  He stated that he experienced periods of time where he was unable to put his shoes on due to the pain in his feet.  The Veteran denied any one specific injury, but asserted that these repeated activities in ill-fitting shoes caused most of his problems.  X-ray findings revealed bilateral pes planus, bilateral hallux valgus, and mild degenerative changes at the first metatarsophalangeal joints.  See VA Feet Examination Report, November 20, 2010.

The VA examiner noted that the Veteran's assertions were consistent with a prolonged course of flat foot deformity and the exacerbations that can occur with this type of deformity.  The Veteran was noted to have minimal functional impairment from his pes planus prior to service.  While in service, the VA examiner found that it was reasonable that repetitive high-impact activities on the feet with poorly supportive shoe wear, which would be seen in combat conditions and repeated jumps from helicopters, would certainly exacerbate a pes planus deformity.  The VA examiner opined that this exacerbation could cause some elevation of the Veteran's symptoms above baseline that would persist after service.  Although the VA examiner was unable to determine whether there was any change in the Veteran's hallux valgus due to the lack of X-ray evidence before and after service, it was noted that wearing combat boots and high-impact activities would exacerbate a hallux valgus deformity and certainly could aggravate and contribute to the Veteran's current diagnosis of first metatarsophalangeal joint mild osteoarthritis.  Ultimately, the VA examiner concluded that it was at least as likely as not that the Veteran's repetitive impact activities and poorly fitting footwear caused persistent symptoms beyond the Veteran's time in service.  Id.

Two VA examination addenda were issued in March 2011.  The first addendum noted that the natural history of hallux valgus was acquired, rather than congenital.  One of the main risk factors consisted of shoes with tight toe boxes, such as standard issue military shoes.  The VA examiner stated that it was at least as likely as not that the hallux valgus was contributed to or the result of military service.  See VA Examination Report Addendum, March 2, 2011.  Later that month, a second VA addendum found that the Veteran suffered from pes planus and hallux valgus prior to entry into military service.  The VA examiner found that it was not possible to confirm that these conditions were aggravated during service without resorting to speculation.  See VA Examination Report Addendum, March 11, 2011.


The Veteran also submitted his own statements to support his claim of aggravation.  As a layperson, the Veteran is competent to testify to observable symptoms such as foot pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  

In resolving any doubt in the Veteran's favor, the Board finds that service connection for a bilateral foot disability is warranted.  The Board acknowledges that the November 2010 VA examination report and the March 2011 VA examination addenda cite to the incorrect standard (i.e. that it is at least as likely as not that the Veteran's pes planus was aggravated during service, rather than stating that the pes planus was aggravated beyond the natural progression of the disease).  However, given the fact that the Veteran participated in combat, has stated that he consistently experienced bilateral foot pain during service and thereafter, the Board finds that it is clear that the VA examiner's intent is to link the Veteran's bilateral foot disability to aggravation in service.  Consequently, the Board has resolved doubt in favor of the Veteran, and service connection for a bilateral foot disability is granted.

B.  Stomach Disability

The Veteran contends that he currently suffers from a stomach disability as secondary to the medications required for his service-connected disabilities.  The Board concurs.

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).



The Veteran has current diagnoses of gastroesophageal reflux disease (GERD), gastritis, and esophagitis.  See VA Stomach Examination Report, March 25, 2010.  Thus, element (1) under Hickson/Wallin has been satisfied.  See Hickson and Wallin, supra.

The Board notes that the Veteran is service-connected for posttraumatic stress disorder, diabetes mellitus, Type II, dorsolumbar SFW scar, coronary artery disease associated with diabetes mellitus, peripheral neuropathy of the upper and lower extremities associated with diabetes mellitus, erectile dysfunction associated with diabetes mellitus, and bilateral cataracts associated with diabetes mellitus.  Accordingly, element (2) under Wallin has been satisfied.  See Wallin, supra.

With respect to crucial Wallin element (3), the Veteran was afforded a VA stomach examination in March 2010.  At that time, the Veteran reported that his digestive symptoms began in the early 1990's, consisting of heartburn and epigastric pain.  He also complained of substernal burning and could taste acid in the back of his throat.  These symptoms were aggravated with ingestion of fried, greasy, and spicy foods.  Review of the Veteran's claims file revealed a July 1997 esophagogastroduodenoscopy (EGD) finding of esophagitis and gastritis.  In 2004, the Veteran had an EGD and the impression was mild gastritis.  Upon a January 2005 colonoscopy, the impression of internal hemorrhoids was made.  An April 2009 abdominal ultrasound indicated a left renal cyst and was otherwise unremarkable.  A normal gastric emptying study was noted in September 2009.  EGD in December 2009 revealed no evidence of any esophagitis or varicies.  The impression was mild non-invasive gastritis, no esophagitis, no varicies, no gastropathy.  Computed tomography studies of the abdomen in December 2009 indicated a small umbilical hernia containing fat, stable left renal cyst, diverticulosis of the sigmoid colon without evidence of diverticulitis, and a questionable small sliding hiatal hernia.  See VA Stomach Examination Report, March 25, 2010.

At the time of the March 2010 VA examination, the Veteran's medications consisted of: gabapentin, hydrocortisone cream, miconazole powder, memetasone furoate, ranitidine, hydrocodone with acetaminophen, enteric-coated aspirin, Albuteral DI, nitroglycerin spray, omeprazole, terazosin, NPH insulin, finasteride, regular insulin, losartan, propranolol, hydrochorothiazide, Niacin extended release, psyllium powder, fluoxetine, metformin, isosorbide mononitrate, tetrazine, folic acid, omega-3 fatty acid, potassium chloride, and Acetyl Cysteine.  Upon physical examination of the Veteran's abdomen, the VA examiner noted gross obesity, an oblique scar from cholecystectomy, and an umbilical hernia.  There was no organomegaly and bowel sounds were heard.  There was mild epigastric tenderness but no rebound tenderness, guarding or rigidity.  The VA examiner did not provide an opinion as to whether the Veteran's symptoms were secondary to the medications he was required to take for his service-connected disabilities.  Id.

In November 2010, the same VA examiner provided an addendum to the March 2010 VA stomach examination report.  The VA examiner noted that the Veteran's claims file had been re-reviewed and that he had diagnosed the Veteran with GERD, gastritis, and esophagitis.  The VA examiner also noted that the Veteran's service treatment records were negative for any gastrointestinal complaints during service.  On an April 1970 questionnaire, the Veteran indicated that he had frequent indigestion.  The VA examiner concluded that, based on one digestive complaint of frequent indigestion, he could not conclude that esophagitis, GERD, or gastritis developed in service.  This was further supported by the fact that during the March 2010 VA examination, the Veteran stated that his gastrointestinal symptoms began in the early 1990's.  Therefore, the VA examiner concluded that it was less likely than not that the Veteran's gastrointestinal symptoms had their start in service.  See VA Stomach Examination Report Addendum, November 18, 2010.

In January 2011, the same VA examiner provided a second VA addendum to the March 2010 VA stomach examination report.  The VA examiner was requested to provide an opinion as to whether the Veteran's heart medications were responsible for his gastrointestinal symptoms.  It was noted that the Veteran was diagnosed with coronary artery disease in 2003, for which he had a stent placed.  At that time, the Veteran had a history of diabetes mellitus, hypertension, and extensive smoking.  The VA examiner concluded that it was less likely than not that the Veteran's heart medications, which included isosorbide mononitrate, nitroglycerin, losartan, propranolol, and hydrochlorothiazide (or small low-dose enteric coated aspirin) were contributing to any of his gastrointestinal symptoms.  Conversely however, the VA examiner stated that it was at least as likely as not that the Veteran's gastrointestinal symptoms could be caused by diabetes, smoking, alcohol abuse, and NSAIDs (non-steroidal anti-inflammatory drugs), which the Veteran may have used for his various musculoskeletal complaints.  See VA Stomach Examination Report Addendum, January 21, 2011.

The Board notes the VA examiner's findings that the Veteran's stomach disability is not related to a 1970 complaint of indigestion; however, the Veteran has consistently maintained that his current stomach problems are secondary to the medications required for his service-connected disabilities, and not directly related to service.  

Although aware of the Court's holding in Prejean v. West, 13 Vet. App. 444, 448-49 (2000) [noting one of the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the medical opinion], the Board finds the January 2011 VA stomach examination addendum to be of significant probative value.  Review of the March 2010 VA examination revealed that the Veteran's medication list included NSAIDs.  He also suffered from other significant service-connected disabilities associated with his service-connected diabetes mellitus.  Accordingly, the benefit of the doubt will be conferred in the Veteran's favor and his claim of entitlement to service connection for a stomach disability is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Hepatitis C

The Veteran contends that he currently suffers from Hepatitis C as a result of his time in active duty service.  

In this case, the evidence must show that the Veteran's Hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2011). 

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability, such disability will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  See 38 C.F.R. § 3.301(d) (2011) (regarding service connection where disability is a result of abuse of drugs.).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3) (2011). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d) (2011); see also 38 U.S.C.A. § 105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(m) (2011).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998). 

The Veteran maintains that his currently diagnosed Hepatitis C is related to his active duty service.  Unfortunately, however, the Veteran has failed to indicate the basis for this assertion.

The medical evidence of record establishes that the Veteran currently suffers from Hepatitis C.  See Private Treatment Record, B.M.H., July 27, 1992.  Accordingly, element (1) under Hickson, current disability, has been satisfied. 

The Veteran's service treatment records are completely negative for any complaints of or treatment for Hepatitis C or any symptoms associated therewith.  See SF 88 & 89, Service Entrance Examination Reports, May 23, 1967; SF 88 & 89, Service Discharge Examination Reports, April 20, 1970.  However, in association with his claim of entitlement to service connection for a bilateral foot disability, the Veteran has asserted that he had foot surgery during his time in active duty service, exposing him to the risk factor of a blood transfusion.  

The Board is aware of the provision set forth under 38 U.S.C.A. § 1154(b), stating that for any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  In this case however, the Veteran's report of in-service foot surgery is not consistent with the circumstances of his combat service.  First, the Board notes that the Veteran's service treatment records thoroughly documented his SFW of the back, as well as his numerous other medical complaints.  The Veteran has not asserted that any documents are missing from his service treatment records.  Second, any foot surgery would necessarily prevent the Veteran from participating in full duty.  There is no indication that he was placed on bed rest or placed on restricted duty due to foot surgery.  Finally, there is no indication that a blood transfusion would be necessary for a foot surgery.  Accordingly, the Board does not find that the combat presumption set forth under 38 U.S.C.A. § 1154(b) applies to the Veteran in this particular circumstance.  Thus, element (2) under Hickson has not been satisfied.

Turning to crucial Hickson element (3), causal connection between the claimed in-service disease or injury and the current disability, the only evidence of record in support of the Veteran's claim consists of his own lay statements. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2011).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, supra.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See 38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit recently held that lay evidence, when competent, can establish a nexus between a veteran's disability and an in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (e.g., a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377, n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  See Barr, supra.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308. 

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  See Washington, supra.  In other words, once evidence is determined to be competent, the Board must determine whether the evidence also is probative and credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Here, the Veteran's lay contentions are outweighed by the other post-service evidence of record which, as a whole, indicate he did not receive treatment for Hepatitis C until July 1992.  In this regard, notably, all of the treatment records associated with the claims file are negative for any complaints, treatment, or diagnosis of Hepatitis C prior to July 1992.  In essence, the Board affords the Veteran's lay statements less probative weight in light of the lack of corroborating medical evidence upon discharge from service and for so many years thereafter.  Simply put, his lay contentions regarding his symptomatology are outweighed by the available medical evidence.  See generally Barr, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.)

Moreover, there is simply no competent evidence or opinion that in any way relates the Veteran's current Hepatitis C to his period of active service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Absent such evidence of a nexus, service connection is not warranted. 

The Board emphasizes that although the Veteran is competent to report any injuries he sustained in service, he is not competent to render an opinion as to the medical etiology of his currently diagnosed Hepatitis C, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2) (2009); Jandreau, 492 F.3d at 1377.  Again, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  See Barr, 21 Vet. App. at 308.  Here, the specific medical diagnosis of Hepatitis C does not lend itself to the Veteran competently establishing a nexus between this diagnosis and his military service, as there is insufficient evidence of this disorder until decades after discharge from service.

Despite the Veteran's current diagnosis of Hepatitis C, the evidence does not support elements (2) or (3) under Hickson and thus, the claim for service connection for Hepatitis C must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert, supra.

III.  Increased Disability Rating

The Veteran filed his original claim of entitlement to service connection for back disability, to include as secondary to a SFW, in July 1970.  By rating action dated in March 1971, the Veteran was awarded a noncompensable disability rating for his back condition, under Diagnostic Code 5295.  The Veteran filed the present claim for an increased disability rating in April 1998.  In December 1998, the RO noted that when service connection was first granted for this disability, the Veteran's back was negative for any pathology or pain and a non-painful irregular scar was noted.  During his December 1998 VA spine examination, the Veteran complained of increasing pain at the fragment scar site on his back.  As the Veteran's back continued to be negative for any pathology, there was no evidence of pain radiating into the lower extremities, and there were no motor or sensory symptoms in the lower extremities, the RO determined that Diagnostic Code 7804 was more appropriate, as it would afford the Veteran a compensable 10 percent disability rating for his scar.

Throughout the course of the appeal, the Veteran has maintained that his currently diagnosed back disabilities, to include lumbar myofascial pain syndrome and lumbar degenerative disc disease, are also a result of his SFW, and that he would be more appropriately compensated under a diagnostic code, which addresses his low back pain.  See Informal Hearing Presentation, October 4, 2011.  VA has addressed this question in multiple VA examinations afforded to the Veteran during the course of the appeal.  The VA examiners in November 2000, October 2004, and March 2010 specifically found that the Veteran's current lumbar spine disabilities are not related to his in-service SFW.  The Veteran has not submitted any medical evidence to refute this determination.  As such, the Board will limit its inquiry to the question of whether the Veteran's service-connected dorsolumbar SFW scar is more severe than contemplated by his currently assigned 10 percent disability rating. 

Schedular Disability Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations, which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

There are multiple diagnostic codes (DCs) designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2011).  In this case, the Veteran's dorsolumbar SFW scar is currently rated 10 percent disabling under DC 7804, for pain on examination and possible adherence to underlying soft tissue.  See 38 C.F.R. § 4.118, DC 7804 (2011).  The Veteran alleges his scar warrants a higher disability rating. 

The Veteran's VA outpatient treatment records are notably silent as to any on-going complaints or treatment for his scar.  The Veteran, however, was afforded four (4) VA examinations to evaluate his claim for increased rating.  The December 1998 VA examination report noted the Veteran's complaints of pain centered over his SFW scar.  The VA examiner noted a three-inch deep, tender scar to the left of midline in the perivertebral muscle area.  There was no evidence of perivertebral muscle spasm.  The VA examiner opined that the Veteran had good range of motion and probably had some adherence of his scar to the deep, soft tissues, causing his symptoms.  See VA Spine Examination Report, December 9, 1998.

During the Veteran's second VA spine examination in November 2000, the VA examiner stated the Veteran's dorsolumbar SFW scar was a soft-tissue injury.  Upon physical examination, the scar was noted to be well-healed and non-tender to palpitation; however, the Veteran did report some diffuse paraspinous lumbar muscle tenderness with palpation.  See VA Spine Examination Report, November 18, 2000.  At the time of the Veteran's third VA examination in October 2004, the VA examiner noted the Veteran's dorsolumbar SFW scar to be four centimeters by 1 centimeter.  There was no erythema, warmth, or tenderness.  The scar was not raised, only slightly depressed.  There was no adherence to underlying muscle and no major deformity.  See VA Spine Examination Report, October 9, 2004.

The Veteran participated in his fourth and final VA examination in March 2010.  At that time, the Veteran complained of pain at the site of his dorsolumbar SFW scar.  He stated that his pain was generally sharp and non-radiating.  There were no complaints of numbness or tingling around the scar and no neurologic symptoms were associated with the shrapnel injuries.  On physical examination, the Veteran's scar was noted to be 4.3 centimeters by 1.4 centimeters in length and not painful.  There was no evidence of skin breakdown, induration, or inflexibility.  There was some underlying soft tissue loss.  There was no inflammation, edema, keloid formation, or adherence to underlying tissue.  The surface contour of the scar was mildly depressed in the middle with some puckering of the skin.  See VA Scars Examination Report, March 25, 2010; see also VA Examination Addendum, March 11, 2011.

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board. 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code (DC) 7804 provided a maximum rating of 10 percent for superficial scars painful on examination.  Note (1) to DC 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  See 38 C.F.R. § 4.118 (2011).  DC 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  See 38 C.F.R. § 4.118 (2011).  As the Veteran has already been awarded the maximum 10 percent rating provided under DC 7804, an increased rating under this DC is unavailable. 

No other DC applicable to scars would render a higher rating in this case.  In regard to skin conditions, DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, DC 7800 (2011).  DCs 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  Id, DCs 7802, 7803 and 7805 (2011). 

The criteria for DC 7801 provide a 10 percent rating for scars that are deep (meaning there is underlying soft tissue loss or damage), or cause limitation of motion, and exceed 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7801 (2011).  A 20 percent disability rating is available for scars exceeding 12 square inches (77 sq. cm).  In this case, the Veteran's scar does not cause any limitation of motion.  The Board notes conflicting evidence as to whether the scar is deep.  Only the December 1998 VA examiner noted the Veteran's scar to be deep.  The remaining VA examiners did not comment on the depth of the scar.  Regardless, all of the treating professionals agree that the scar is well healed.  Even accepting that the Veteran's scar is more appropriately characterized as deep or mildly depressed, all of the examination reports indicate that the Veteran's SFW scar is approximately four centimeters by one centimeter.  Thus, the Veteran's scar is not shown to be sufficiently large to qualify for a higher rating under DC 7801. 

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other words, in addition to the skin impairment (scar) rated under DC 7804, if the Veteran has other symptoms due to the scar, a separate rating could be assigned.  For example, the Veteran's disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As shown by the evidence above, however, a separate DC is not warranted in this case.  The VA examiners found no evidence, upon physical examination and diagnostic testing, to suggest orthopedic or neurological impairment associated with the SFW scar.  The claims file includes no evidence of decreased sensation or vascular impairment.  Indeed, the Veteran's sole manifestation with respect to the scar is pain on bending and lifting, and such complaints are contemplated by 10 percent rating currently assigned under DC 7804. 

As shown above, and as required by Schafrath, supra, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  However, the Veteran is not entitled to a compensable rating for his SFW scar under any neurological, orthopedic, muscular or skin diagnostic code.  In this case, the Board finds no provision upon which to increase the Veteran's current 10 percent disability rating for his service-connected dorsolumbar SFW scar at any time during the appeal period.  See Hart, supra.

Extraschedular Disability Rating

Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected dorsolumbar SFW scar and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected dorsolumbar SFW scar.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's dorsolumbar SFW scar presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

IV.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to April 15, 1998, for the assignment of a 10 percent disability rating for a dorsolumbar SFW scar.  However, as outlined below, the preponderance of the evidence of record demonstrates that April 15, 1998, is the earliest effective date permitted in this case.  As such, the claim must be denied. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 510(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a) (2011).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2011).

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  See 38 C.F.R. § 3.155(a) (2011).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c), 3.157(b) (2011).

The record demonstrates that the Veteran was originally granted service connection for a dorsolumbar disability in March 1971.  A noncompensable disability rating was assigned, effective June 10, 1970.  The Veteran filed a claim of entitlement to a compensable disability rating in April 1998.  A December 1998 rating action increased the Veteran's disability rating to 10 percent disabling, effective April 15, 1998, the date of the Veteran's claim.  The Veteran submitted a notice of disagreement with this effective date in February 1999, and timely perfected his appeal in September 1999.

The evidence demonstrates that the Veteran is not entitled to a disability evaluation of 10 percent prior to April 15, 1998.  VA did not receive the Veteran's increased disability rating claim until that date.  The record contains no evidence one year prior to the date of receipt of this claim to demonstrate that the Veteran was entitled to a compensable disability rating for his dorsolumbar SFW scar.  In fact, the scar was described as mildly painful when service connection was first granted in 1971.  On examination in December 1998, it was noted that as time has passed, it has gotten worse.  The Board finds this description of the development of pain to be vague evidence and not evidence upon which a 1-year earlier effective date can be granted.   See 38 C.F.R. § 3.400(o)(2) (2011).  Therefore, the earliest date the Veteran is entitled to a 10 percent disability rating is April 15, 1998.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to April 15, 1998, for the assignment of a 10 percent disability rating for a dorsolumbar SFW scar must be denied.


ORDER

Entitlement to service connection for a bilateral foot disability, to include hallux valgus and pes planus, is granted.

Entitlement to service connection for a stomach disorder, to include as secondary to medications required for service-connected disabilities, is granted.

Entitlement to service connection for Hepatitis C is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected dorsolumbar SFW scar, on a schedular and extraschedular basis, is denied.

Entitlement to an effective date prior to April 15, 1998, for the assignment of a 10 percent disability rating for a dorsolumbar SFW scar, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


